DETAILED ACTION
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “the first and second guiding surfaces” on lines 11-12 lacks antecedent basis.
Regarding claim 13, “a mouth guard” in claim 2 is unclear since a mouth guard is previously claimed (see claim 9 line 6).  Thus, it is unclear if the same or a different mouth guard is being claimed.
Claims 10-12 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (4,068,658).
Regarding claim 1, Berman discloses (see figs. 1-14) an intubating airway comprising: a first component (20) having a first guiding surface (interior surface); and a second articulating component (18) that is attached to the first component via a hinge (22) and has a second guiding surface (interior surface); wherein, in a closed configuration (see figs. 7, 8, 11, 12) , the first and second guiding surfaces (interior surfaces) are flush with one another (as shown the surfaces are flush) so that the first (20) and second (18) components collectively define a conduit (enclosed central lumen) having an interior passage that is dimensioned to direct an endotracheal tube (50) extending through the interior passage for tracheal intubation (col. 1 lines 38-60) wherein, in an open configuration(see figs. 5 and 13) , the first and second guiding surfaces (interior surfaces) are not flush with one another so that no such conduit is formed (as shown, the inner surfaces are not flush such that the enclosed conduit is not formed).

Regarding claim 3, Berman discloses the first component (20) further includes a posterior curve (distal curve adjacent end 14 as posterior curve) that directs a fiber-optic scope or endotracheal tube anteriorly toward the vocal cords during tracheal intubation (as shown in fig. 32, the endotracheal tube is directed toward vocal cords; see col. 1lines 48-50 discloses directing towards the larynx).
Regarding claims 4 and 11, Berman discloses that the first (20) and second (18) components, in the closed configuration, provide a continuous, uninterrupted exterior surface circumferentially surrounding the interior passage (as shown in figs. 7, 8, 11, and 12, the components create a continuous uninterrupted circumference surrounding at least a portion of the passage).
Regarding claim 5, Berman discloses the first (20) and second (18) components further comprise a mouth guard (12) for abutting the exterior area of the mouth of a patient during endotracheal intubation (fig. 32 shows the mouth guard 12d abutting the mouth) and preventing the intubating airway from overextending into the mouth of the patient (col. 4 lines 1-10 disclose that the flanged end 12 functions similarly to the end 48b  being a bite clock providing undesired sliding down into the patient’s throat).
Regarding claims 6 and 13, Berman discloses the first component (20) and the second component (18) define a mouth guard (12) of the oral airway when the intubating airway is in the 
Regarding claim 7, Berman discloses a latch mechanism (30, 32), wherein the first and second components, in the closed configuration, are retained in physical engagement with one another by the latch mechanism, (col. 3 lines 25-3040-45 disclose a tongue and groove or snap closure).
Regarding claims 8 and 12, Berman discloses the second component (18) remains directly connected to the first component (20) during an intubation procedure (col. 1 lines 45-60 discloses opening the airway after intubation to remove the airway leaving the endotracheal tube in place.  As shown in figs. 6 and 13, the components remain directly connected via the hinge 22).
Regarding claim 9, Berman discloses an intubating airway intended to facilitate the guidance and insertion of an endotracheal tube (50) and thus able to receive a similarly dimensioned fiber-optic scope, the intubating airway comprising: a first component (20) including: a proximal portion (closest to the user) extending generally linearly in a longitudinal direction (as shown in figs, 1m 2m and 9, the proximal portion is generally linear), the proximal portion including at a first end thereof a flat vertical face defining at least a portion of a mouth guard (12) of the oral airway (as shown in figs. 2 and 9, the mouth guard 12 forms a flat vertical face), and a distal portion (distal portion)  integral with the proximal portion and extending therefrom in a curved manner (as shown, the curved distal portion extends from eh generally linear proximal portion); and an articulating second component (18)  attached to the proximal 
Regarding claim 14, Berman discloses a method for endoscopic tracheal intubation, the method comprising the steps of extending an endotracheal tube (50) through a conduit (central lumen)  defined by a first component (20) and a second articulating component (18) of an intubating airway (col. 1 lines 40-60), the first component (20 )having a first guiding surface (interior surface) and the second component (18) being attached to the first component via a hinge (22) and having a second guiding surface (interior surface) , wherein the first and second components are in a closed configuration to define the conduit (enclosed central lumen);
 transitioning the intubating airway into an open configuration, after an endotracheal tube has extended through the conduit for tracheal intubation (col. 1 lines 40-60 disclose the endotracheal 
Regarding claim 15, Berman discloses the first and second components completely encompass the endotracheal tube when extended through the conduit (as shown in figs. 6 and 7, the components form a closed circumference for extending fully around the endotracheal al tube).
Regarding claim 16, Berman discloses the step of transitioning the intubating airway into an open configuration further comprises applying a sufficient amount of force to overcome a latch (30, 23) that serves to retain the first and second components together in the closed configuration (col. 1 lines 40-60 discloses opening the airway which is closed by a snap or tongue and groove latch; col. 3 lines 25-30, 38-45.  Thus, sufficient force must be applied to open).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isenberg et al. (7,866,313) discloses an oral airway removed without passing over the end of an endotracheal tube.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.